Citation Nr: 1237033	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  12-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.W.



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's service-connected PTSD has been manifested by symptoms that have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's service-connected malaria is inactive and is without residuals such as liver or spleen damage.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a compensable rating for service-connected malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.88b, Diagnostic Code 6304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through two March 2011 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claim of service connection for PTSD and his claim for increase for malaria.  He was told that the evidence must show that his malaria had increased in severity or gotten worse.  The March 2011 letters also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, the Veteran was granted service connection for PTSD and he appealed for a higher initial rating.  Once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2012); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).)

The Board also finds that the March 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of the rating issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Anchorage, Alaska, and its associated outpatient clinics.  Records from private treatment providers identified by the Veteran have also been obtained.  Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to evaluate the Veteran's PTSD and malaria in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the Board in July 2012, the transcript of which is also of record.

The Board notes that the Veteran has repeatedly stated that he was treated for malaria at the VAMC in Erie, Pennsylvania in 1951 and that the records appear to be lost and should be obtained.  However, medical records from the Erie VAMC pertaining to malaria treatment in 1951 are already in his claims file as they are part of his official service treatment records.  The Veteran has already been awarded service connection for malaria, in part, based on the1951 records from the Erie VAMC.  For his current claim, those records are not particularly relevant because the claim pertains to the current level of severity of malaria and not to the disabling nature of the disability in 1951.  Here, all of the relevant evidence has been obtained.  Thus, VA has properly assisted the Veteran and the duty to assist has been met.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as in the case of the PTSD claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is also required for these claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A. PTSD

In the July 2011 rating decision, the Veteran was granted service connection for PTSD.  An initial disability rating of 30 percent was assigned effective March 4, 2011.  He contends that a higher initial rating is warranted.

Since the award of service connection, the Veteran's PTSD has been evaluated as 30 percent disabling under Diagnostic Code 9411.  Under that diagnostic code, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2012).

A review of the evidence of record reveals that the Veteran does not receive treatment for his PTSD.  At his July 2012 Board hearing, he stated that he has not sought psychiatric treatment.  The Veteran testified that he experiences nightmares and memory problems.  He only has occasional social activity as C.W. is his only friend and his son lives far away.

A VA psychiatric examination was conducted in April 2011 in connection with the claim.  The Veteran reported experiencing symptoms of crying spells, intrusive memories, difficulty concentrating, occasional panic attacks, restricted social activities, trouble sleeping, nightmares, irritability, and hypervigilance.  Examination revealed a disturbance of motivation and mood and panic attacks that occur less than once per week.  The examiner noted that suicidal ideation was present, but the Veteran is able to pray and can let it go.  A diagnosis of PTSD was provided.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55.  According to the examiner, the best description of the Veteran's psychiatric impairment was that it caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  The examiner noted that this level of impairment was supported by the symptoms of:  depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions or events, occasional suicidal ideation, and frequent periods of tearfulness.  The examiner stated that the Veteran was able to establish and maintain effective work/school and social relationships and was able to maintain effective family role functioning.  

In April 2012, the Veteran was afforded another VA psychiatric examination.  The examiner also provided a diagnosis of PTSD.  The assigned GAF score was 66.  Symptoms of PTSD included recurrent dreams, activity avoidance, thought avoidance, difficulty sleeping, difficulty concentrating, anxiety, survivor's guilt, and brief memory loss, although some of the memory loss did not appear to be related to PTSD.  Similar to the April 2011 examiner, the April 2012 examiner characterized the level of impairment resulting from the Veteran's PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.

In consideration of this evidence, the Board finds that, since the award of service connection, the Veteran's PTSD has been manifested by symptoms that have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The most probative evidence in this regard is the two VA psychiatric examination reports.  The examiners considered the Veteran's history, interviewed the Veteran, and conducted a metal status examination.  Both examiners characterized the level of severity of the PTSD as the impairment level set forth in the rating criteria for a 30 percent rating.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  Thus, the 30 percent rating contemplates the symptoms that have been reported by the Veteran and identified by the examiners.

Although the assigned GAF scores varied from 55 to 66, which are from moderate to some mild symptoms according to the DSM-IV, the examiners took the scores into account when characterizing the level of impairment.  It is this level of impairment that was identical and equates to a 30 percent rating.  Additionally, the April 2011 VA examiner noted some suicidal ideation while the April 2012 examiner did not.  In any case, the symptoms are merely examples of level of impairment.  The April 2011 VA examiner, even when considering occasional suicidal ideation, felt that the level of impairment was consistent with a 30 percent rating rather than any more disabling level.

Consequently, in view of the level of impairment of the Veteran's PTSD as reflected by the evidence of record, the Board concludes that an initial rating in excess of 30 percent is not warranted at any point since the award of service connection.  A higher rating is not warranted as the more disabling level of impairment set forth in the 50-, 70-, and 100-percent ratings has not been shown.  As noted previously, although suicidal ideation was noted in one of the examination reports, the examiner did not consider that symptom or the other symptoms to be part of a higher level of impairment.  Without sufficient evidence that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity, or worse, a higher initial rating is not warranted.

B. Malaria

The Veteran was hospitalized for malaria for 23 days in September 1951 at the Erie VAMC during active military service.  A blood smear at that time showed that he had the disease.  By a January 1966 rating decision, the Veteran was awarded service connection for malaria.  A noncompensable (zero percent) rating was assigned.

Malaria is evaluated as 100 percent disabling when it is an active disease.  38 C.F.R. § 4.88b (Diagnostic Code 6304) (2012).  According to the note following the diagnostic code, residuals such as liver or spleen damage are thereafter evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  Id.

At his July 2012 Board hearing, the Veteran testified that he does not receive current treatment for malaria and that a blood test was normal.  He has not identified any evidence pertinent to the current rating period on appeal that shows he has active malaria or any residuals.

In April 2011, the Veteran underwent VA examination in connection with the claim.  The diagnosis was status post malaria.  A blood smear and blood test were within normal limits.  Another VA examination was conducted in April 2012.  The examiner noted that blood tests were normal and that there was no palpable spleen or liver enlargement.  The examiner stated that the Veteran is not currently suffering from malaria and he has not residuals from the malaria he was treated for in the early 1950s.

Based on the two VA examinations, the competent medical evidence does not show that the Veteran has the active disease of malaria.  The malaria is in fact inactive with no residuals.  The record does not reflect active malaria or otherwise indicate that the Veteran has residual liver or spleen damage.  Without sufficient evidence of the active disease of malaria, or residual disability, the criteria for a compensable rating for malaria have not been met at any point during the pendency of the claim.  See 38 C.F.R. § 4.88b (Diagnostic Code 6304).  Consequently, a compensable rating is not warranted for service-connected malaria.

C. Conclusion

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD or malaria has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 30 percent for PTSD and the claim for a compensable rating for malaria must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's rating claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.

A compensable rating for malaria is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


